Title: To Benjamin Franklin from William Strahan, [October 1767–1774]
From: Strahan, William
To: Franklin, Benjamin


Monday 1/2 past 3. [October 1767–1774]
Mr. Strahan presents his best Compliments to Dr. Franklin—hears by his Daughter that he is going into the Country tomorrow, and therefore would be glad to see him tonight if he is disengaged. If the Dr. is not going abroad; will call on him about 8. If he is, will be glad that he would call in New Street.
 Addressed: To / Dr. Franklin / Craven Street
